Citation Nr: 0827418	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for acute myelogenous 
leukemia (AML), claimed as the result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the RO 
in Muskogee, Oklahoma, which denied service connection for 
acute myelogenous leukemia.  

The veteran testified before the undersigned at a June 2006 
videoconference hearing.  A transcript has been associated 
with the file.

The Board remanded this case in July 2006.  It returns now 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran has been diagnosed with acute myelogenous 
leukemia, and served in the Republic of Vietnam for ten 
months, and seventeen days.

2.  The veteran's acute myelogenous leukemia is at least as 
likely as not related to his inservice exposure to 
herbicides.


CONCLUSION OF LAW

The veteran's acute myelogenous leukemia was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The claim of service connection for AML has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection

The veteran contends that he is entitled to service 
connection for acute myelogenous leukemia (AML) due to his 
herbicide exposure during military service.  For the reasons 
that follow, the Board concludes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  Particular diseases are deemed associated 
with herbicide exposure, under VA law, and shall be service- 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) are met, and they become manifest to a 
degree of 10 percent or more, even though there is no record 
of such disease during service. 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309.  The veteran's DD 214 indicates that he had ten 
months, and seventeen days of service in Vietnam, receiving 
the Vietnam Campaign and Service Medals and the Combat Medic 
Badge.  There is no evidence to show that he was not exposed 
to herbicides.  He is, therefore, presumed to have been 
exposed to herbicides while in Vietnam.  

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases, 
including leukemia, other than chronic lymphocytic leukemia.  
See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 2007).  
Accordingly, AML has not been added to the list of diseases 
associated with herbicide exposure.  See 38 C.F.R. § 3.309.  
Based on the law, the veteran cannot benefit from the 
herbicide exposure presumption.  Id.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving herbicide exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).  

In order to establish direct service connection for AML, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board notes that the evidence clearly establishes both 
that the veteran has a current diagnosis of AML and that he 
was presumptively exposed to herbicides while in Vietnam, as 
discussed above.  The veteran's service medical records do 
not reflect diagnosis or treatment for AML during service and 
the veteran does not allege such.  His contentions are that 
the herbicide exposure caused his AML.  The case revolves, 
therefore, around the medical evidence of a nexus between 
herbicide exposure and AML.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The veteran's service personnel 
records reflect that the veteran did receive some medical 
training in service as a combat medic.  The current question, 
however, involves oncology and the toxicology of herbicides 
in humans.  The Board finds that the veteran's medic training 
does not provide him sufficient knowledge to be competent to 
render an opinion as to the cause or etiology of his AML.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
must turn to the various medical opinions of record.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

"The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . .  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province 
of the adjudicator . . . ."

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The veteran's 2003 AML treatment records from St. Johns 
Hospital were associated with the claims file.  These contain 
no reference to herbicide exposure, or any particular 
causative factor.  The veteran's treating physician, Dr. 
Lilly, submitted an October 2003 letter in which he stated 
that the veteran's AML "may be related" to his inservice 
herbicide exposure.  Contrary to the veteran's 
representative's May 2006 statement, Lilly did not provide a 
statement that indicated that the relationship was at least 
as likely as not.  The use of the word "may" indicates a 
probability of a causal relationship, but is indefinite as to 
whether the probability is at least as likely as not the 
actual cause.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert, supra.  Accordingly, Dr. 
Lilly's statement has little probative value.  

The veteran's file was sent for a December 2003 VA medical 
opinion to address the question of nexus.  On review of the 
National Academy of Sciences (NAS) reports and VA research on 
herbicide exposure effects, the examiner concluded that a 
causal relationship between AML and herbicide exposure was 
less likely than not.  

The veteran has also submitted the October 2005 opinion of a 
Dr. E.E.  The doctor stated that the herbicide compound is 
known to be highly carcinogenic and that overall cancer 
mortality increased with exposure.  The doctor stated that 
the veteran's leukemia was consistent with a soft tissue 
sarcoma, which is known to be a result of herbicide exposure.  

The veteran's cancer had previously been described as 
leukemia, not as a soft tissue sarcoma, which has separate 
consideration under 38 C.F.R. § 3.309.  In July 2006, the 
Board remanded, in part, for clarification as to the 
underlying disorder.  The veteran's condition has been 
confirmed as AML, not a soft tissue sarcoma.  As the 
underlying rationale of the October 2005 opinion disagrees 
with the facts as known, the Board can assign little weight 
to this opinion as well.  

The July 2006 Board remand also requested that the RO obtain 
a VA medical opinion regarding the likely etiology of the 
veteran's leukemia.  The opinion, rendered in December 2006, 
indicates that the examiner reviewed the list of presumptive 
diseases in VA regulations and because AML was not of the 
list, the examiner opined that AML was not at least as likely 
as not related to service.  The Board notes that, while the 
underlying medical data that lead to the granting of 
presumptive service connection for certain diseases may be 
relied on, the actual list of those diseases itself cannot be 
considered as a valid foundation for the opinion.  To allow 
an examiner to opine based entirely on the presumptive list 
would only reapply the presumptive list, thereby thwarting 
the rule of Combee, supra.  The Board gives no probative 
value to this opinion.  

The veteran's representative has also submitted a partial 
copy of a February 2008 independent medical opinion from a 
former VA oncologist regarding the likelihood of a 
relationship between herbicide exposure and AML.  The 
physician had attached a number of source documents to the 
original opinion which did not accompany the copy in the 
veteran's claims file.  The opinion was addressed to a 
Veterans Law Judge at the Board, in connection with another 
case.  The veteran in that case also suffered from AML as 
well as from myelodysplastic syndrome.  

The written opinion in response to the foregoing, dated in 
February 2008 is, in pertinent part, as follows:

The chemical structure of Agent Orange is composed of 
Benzene Rings, and it is as likely as not that exposure 
to Agent Orange also involves exposure to the effects of 
its components, that is Benzene constituents.  Benzene 
is a known causative agent of acute myeloid leukemia, 
and is extensively documented in medical and 
environmental literature.  A specific report summary by 
the Institute of Medicine, Gulf War and Health: A 
Literature Review of Pesticides and Solvents (2003) 
determined that there was sufficient evidence of causal 
relationship of Benzene to Acute Leukemia was well other 
bone marrow damage (Aplastic Anemia).  Other articles 
for Benzene induced leukemia have appeared in recent 
peer reviewed journals.  I have also reviewed the 
previous evaluation letter in this dispute by [Redacted] 
and agree with his reasoning and conclusion.

Having reviewed all records submitted in this case, I 
believe the preponderance of the evidence of exposure to 
dibenzo-p- dioxins (Agent Orange and solvents) and the 
association with the veteran's Myelodysplasia/ Leukemia 
should be resolved in the veteran's favor.  It is at 
least as likely as not that there is a relationship/ 
association/causative effect between the exposure to the 
pesticide/solvents used in its distribution and his 
MDS/Leukemia as described by medical literature in both 
animal and human exposures.

...

It is my considered medical opinion, in agreement with 
the IOM [Institute of Medicine] findings on Health 
Effects Associated with Solvents, that there sufficient 
evidence for a causal relationship between Benzene 
exposure and acute leukemia, whether it passes through 
the Myelodysplastic syndrome (preleukemia stage) or 
skips it...  In my medical opinion and judgment, it is at 
least as likely as not, that the weight of medical 
evidence makes it medically sound to find in favor of 
causation.  

A May 2008 opinion from a VA hematologist/oncologist found 
the opposite based on his review of medical treatises.  This 
opinion was nowhere near as comprehensive and failed to 
address the benzene association/causation theory.  

The Board is left, then, with two opinions, one for and one 
against.  Given the thorough nature of the February 2008 
independent medical opinion, the Board finds that the 
competent medical evidence linking the veteran's AML to 
herbicide exposure during service is at least in equipoise.  
Accordingly, the Board concludes that service connection is 
warranted.  See Hickson, supra; see also Combee, supra.  


ORDER

Entitlement to service connection for acute myelogenous 
leukemia, claimed as the result of herbicide exposure is 
granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


